 Case 1:18-cv-01447-GJQ-RSK ECF No. 50 filed 04/29/20 PageID.337 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DARRIN LAPINE #305535,

               Plaintiff,                                            Case No. 1:18-CV-1447

v.                                                                   HON. GORDON J. QUIST

RANDEE REWERTS, et al.,

            Defendants.
__________________________/

               ORDER REJECTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner, Darrin LaPine, pursuant to 42 U.S.C.

§ 1983. Defendant Sperling filed a Motion for Summary Judgment Based Solely on the Failure to

Exhaust Administrative Remedies. (ECF No. 26.) Defendant Bean also filed a Motion for

Summary Judgment on the Basis of Exhaustion. (ECF No. 37.) On February 19, 2020, U.S.

Magistrate Judge Ray Kent issued a Report and Recommendation (R. & R.), recommending that

Defendants’ motions be granted and that this matter be dismissed. (ECF No. 47.) LaPine

subsequently filed an objection. (ECF No. 48.)

       Upon receiving objections to the R. & R., the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R. & R., the objections, and the pertinent

portions of the record, the Court concludes that the R. & R. should be rejected.

       LaPine objects to the magistrate judge’s conclusion that he did not exhaust his available

administrative remedies. In reaching this conclusion, the magistrate judge disregarded LaPine’s
    Case 1:18-cv-01447-GJQ-RSK ECF No. 50 filed 04/29/20 PageID.338 Page 2 of 2



purported affidavits because the documents (1) were not notarized; (2) were not sworn properly

pursuant to 28 U.S.C. §1746; (3) were based on information and/or belief; and (4) contained

hearsay.1 Because of these deficiencies in the purported affidavits, the magistrate judge was

correct to not consider them at the summary judgment stage.

         Despite LaPine erroneously criticizing the magistrate judge’s decision, he has now filed a

third affidavit that is notarized and properly sworn under penalty of perjury. Pursuant to 28 U.S.C.

§ 636(b)(1), the Court has discretion to consider evidentiary materials presented for the first time

in objections to an R. & R. Muhammad v. Close, No. 08-1944, 2009 WL 8755520, at *2 (6th Cir.

Apr. 20, 2009). In the instant case, this Court will exercise its discretion and consider the third

affidavit because it is largely consistent with the first two affidavits. LaPine attempted to file

grievances but the grievance coordinator never responded. LaPine subsequently asked a prison

counselor to contact the grievance coordinator, but the grievance coordinator still refused to permit

LaPine to file a grievance. Because this newly filed affidavit creates a question of material fact as

to whether LaPine exhausted his available remedies, Defendants’ motions for summary judgment

will be denied.

         Accordingly, IT IS HEREBY ORDERED that the February 19, 2020, Report and

Recommendation (ECF No. 47) is rejected.

         IT IS FURTHER ORDERED that Defendant Sperling’s motion for summary judgment

(ECF No. 26) and Defendant Bean’s motion for summary judgment (ECF No. 37) are DENIED



Dated: April 29, 2020                                                  /s/ Gordon J. Quist
                                                                      GORDON J. QUIST
                                                                UNITED STATES DISTRICT JUDGE


1
 LaPine filed the first affidavit before either motion for summary judgment was filed. (ECF No. 21.) LaPine filed the
second affidavit in response to Defendant Sperling’s motion for summary judgment. (ECF No. 30.)

                                                         2
